DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on April 7, 2022.  Claims 1 - 20 are pending.  Claims 1-20 are subject to a restriction requirement, and applicant elected Group 1, corresponding to claims 1-13, as described below.  Thus, claims 1- 13 have been examined on the merits and claims 14-20 are withdrawn from consideration. 
Election/Restrictions
Applicant’s election without traverse of Invention I (Group 1) Claims 1 -13, drawn to a midsole in the reply filed on June 22, 2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II (Group 2), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification - Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains one instance of the legal term “comprising” (Line 2).  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is also objected to for the phrase “The disclosed invention” as this can be implied.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected for the term, “the sidewall tapers from a first end” as it is unclear which end of the sidewall is the first end.  Since the specification fails to define what the technical processing would be or limited to.  Therefore, the metes and bounds of this limitations are unclear.  Examiner is defining the first end as the back end of the shoe closest to the heel. 
Claim 10 is rejected for the term, “to a second end” as it is unclear which end of the sidewall is the second end.  Since the specification fails to define what the technical processing would be or limited to.  Therefore, the metes and bounds of this limitations are unclear.  Examiner is defining the second end as being the end closest to the forefoot.
The specification describes how the sidewall can taper from a rear edge to a front edge; however, it is unclear if these edges are the “first end” and “second end” as claimed or other ends altogether.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2021/0353001 A1 to ZACHARY ELDER et al. (herein after "Elder”) in view of United States Patent No. US 4,219,945 to MARION RUDY (herein after "Rudy").

	As to Claim 1, Elder discloses a footwear midsole comprising: a rigid support defined by a lower face and a sidewall that extends in an upward direction about a perimeter of lower face (See Figures 1A and 1B, and Paragraphs 33-35, teaching a lower face (plate 18) and a sidewall (protuberance 34) that extends in an upward direction around a perimeter of lower face (plate 18).  Elder teaches that the sidewall (protuberance 34) may be formed on the exterior or interior portion as a flange), creating a cavity with an open top (See Figures 1A and 1B, teaching a cavity with an open top.  Examiner is interpreting the open top as the inside perimeter of the side wall); and a plurality of elastomeric fluid-filled bladders positioned within the cavity of the support (See Figure 1A & 1B, and Paragraphs 0029, 0032- 0035 & 0040, teaching a plurality of elastomeric fluid-filled bladders (barrier layers 14a, 14b, 16a, 16b) positioned within the cavity of the support); Elder is silent wherein the midsole enables top-down compression when a force is exerted upon the midsole.
Rudy teaches footwear and discloses wherein the midsole enables top-down compression when a force is exerted upon the midsole. (See Col. 7, Lines 25-30, "When the heel applies a load to the shoe, the mid-sole 51 will deflect at its mid-portion, the insert 10 being under compression and yieldable in proportion to the compression load applied by the heel (FIG. 11). When the load is released, the midsole 51 and the insert 10 will return to their original conditions as shown in FIG. 10").
Elder is analogous art to the claimed invention as it relates to footwear having a midsole and Rudy is analogous art to the claimed invention in that it provides a midsole with fluid filled chambers that can be compressed when worn be the midsole wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the midsole of Elder, wherein the midsole enables top-down compression when a force is exerted upon the midsole, as taught by Rudy, in order to provide the wearer with enhanced comfort and to absorb shock loads, and cushion the foot during walking, running, jumping or other activities (Col. 5 Lines 49-60 of Rudy).
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
  As to Claim 2, Elder/Rudy disclose the midsole of claim 1, wherein each bladder includes an inflation housing that allows fluid to be added or removed from the interior compartment (See Paragraph 0050 of Elder, "In an aspect, the barrier layers 14a, 14b, 16a, 16b can be produced by co-extrusion followed by vacuum thermoforming to produce an inflatable chamber 12a, 12b, which can optionally include one or more valves ( e.g., one way valves) that allows the chamber 12a, 12b to be filled with the fluid (e.g., gas).  
As to Claim 3, Elder/Rudy disclose the midsole of claim 1, wherein the fluid comprises a gas, a liquid, gel, or combinations thereof (See Paragraph 0051 of Elder, “The chambers 12a, 12b can be filled to include any suitable fluid, such as a gas or liquid”).  
As to Claim 4, Elder/Rudy disclose the midsole of claim 1, wherein the bladders are attached along adjacent edges to each other (See Paragraph 0029, 0055 and Figure 1A of Elder, teaching wherein the bladders (14a, 16a) are attached (tethered) along adjacent edges to each other and or attached at the (seams 54) .  Figure 1A shows an exploded view that shows the two layers adjacent to each other).  
As to Claim 5, Elder/Rudy disclose the midsole of claim 1, wherein the fluid is selected from ambient air, helium, carbon dioxide, water, saline, or combinations thereof  (See Paragraph 0051 of Elder, teaching The chambers 12a, 12b can be filled to include any suitable fluid, such as a gas or liquid. In an aspect, the gas can include air, nitrogen (N2), or any other suitable gas”).  
As to Claim 6, Elder/Rudy disclose the midsole of claim 1, wherein the support is constructed from plastic, wood, carbon fiber, metal, or combinations thereof (See Paragraph 0035 of Elder, “In some examples, the plate 18 includes one or more polymeric materials having a higher melting temperature than at least the tensile layers 14a, 14b.  In other examples, the plate 18 may be formed of or include composite materials and/or metal materials”).  
As to Claim 7, Elder/Rudy disclose the midsole of claim 1, wherein the bladders are constructed from natural or synthetic rubber, natural or synthetic rubber blends, polyisoprene, polybutadiene, chloroprene rubber, butyl rubber, styrene-butadiene rubber, nitrile rubber, silicone, polyether block amides, ethylene-vinyl acetate, thermoplastic 13Attorney Docket No.: 267/3 CIP elastomers, polyurethane, polyester, polyester polyurethane, polyether polyurethane, or combinations thereof (See Col. 6, Lines 15-31 of Rudy, "As set forth therein, the material of the insert can be selected from the following materials: polyurethane; polyester elastomer; fluoroelastomer; chlorinated polyethylene; polyvinyl chloride; chlorosulfonated polyethylene; polyethylene/ethylene vinyl acetate copolymer; neoprene; butadiene acrylonitrile rubber, butadiene styrene rubber; ethylene propylene polymer; natural rubber, high strength silicone rubber; low density polyethylene; adduct rubber; sulfide rubber; methyl rubber; thermoplastic rubbers").
As to Claim 9, Elder/Rudy disclose the midsole of claim 1, wherein the bladders are permanently attached to the midsole (See Paragraph 0039 & 0054 of Elder, teaching wherein the bladders are permanently attached to the midsole through seam 54).  
As to Claim 10, Elder/Rudy disclose the midsole of claim 1, wherein the sidewall tapers from a first end of the support to a second end of the support. (See Figure 1B, and Paragraphs 0034-0035 of Elder, teaching wherein the sidewall tapers from a first end (34) of the support to a second end (28) of the support.  Examiner interprets the first end as the back end of the shoe closest to the heel and the second end as being the end closest to the forefoot).  
As to Claim 11, Elder/Rudy disclose the midsole of claim 10, wherein the sidewall has a first height at the first end that is about 20 to 90 percent of a second height at the second end (See Figure 1 B and Paragraph 0034 of Elder, Elder discloses a shoe construction, suggesting wherein the sidewall is illustrated as having a first height at the first end that is about (approximately) 20 to 90 percent of a second height at the second end).
Claims 8 and13 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2021/0353001 A1 to ZACHARY ELDER et al. (herein after "Elder”) in view of United States Patent No. US 4,219,945 to MARION RUDY (herein after "Rudy") as to claim 1 above, and in further view of United States Patent No. US 7,073,276 B2 to JOHN SWIGART (herein after "Swigart").
As to Claim 8, Elder/Rudy disclose the midsole of claim 1, but are silent wherein the interior compartment of each bladder has a volume of about 10-200 cubic centimeters.  
Swigart teaches footwear having fluid filled chambers wherein the interior compartment of each bladder has a volume of about 10-200 cubic centimeters (See Col. 13, and Lines 4 – 8, “When bladder 14, or sealed chamber 14′, is incorporated in the heel area of a midsole an appropriate amount of shock attenuation is provided when the open internal volume of the chamber is between about 10 cubic centimeters and 65 cubic centimeters”).  
Swigart is analogous art to the claimed invention in that it provides an elastomeric fluid filled chambers that have pressure and a volume.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted volume of the interior compartment of Elder/Rudy, wherein the interior compartment of each bladder has a volume of about 10-200 cubic centimeters, as taught by Swigart, in order to form an article of footwear that includes fluid filled systems that provide cushioning and shock absorption to meet a user’s personal comfort; and, the substitution of the interior compartment would be a simple substitution of one known element (fluid chamber of Elder/Rudy) for another (fluid chamber of Swigart) to obtain predictable results.
As to Claim 13, Elder/Rudy disclose the midsole of claim 1, but Elder/ Rudy are silent wherein the fluid within each bladder has a pressure of about 0-350 kPa.
Swigart teaches footwear having fluid filled chambers wherein the fluid within each bladder has a pressure of about 0-350 kPa (See Col. 15, claim 7 of Swigart, teaching that a sealed chamber containing air at a pressure between ambient pressure and 5 psi of ambient pressure.  Ambient pressure is equal to 101.325 kPa) and 5psi is equal to 34.4738 kPA, thus teaching the pressure claimed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted volume of the interior compartment of Elder/Rudy, wherein the fluid within each bladder has a pressure of about 0-350 kPa, as taught by Swigart, in order to form an article of footwear that includes fluid filled systems that provide cushioning and shock absorption to meet a user’s personal comfort; and, the substitution of the interior compartment would be a simple substitution of one known element (fluid chamber of Elder/Rudy) for another (fluid chamber of Swigart) to obtain predictable results.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2021/0353001 A1 to ZACHARY ELDER et al. (herein after "Elder”) in view of United States Patent No. US 4,219,945 to MARION RUDY (herein after "Rudy") as to claim 1 above, and further in view of United States Patent No. US 5,704,137 to TODD DEAN et al. (herein after "Dean").
	As to Claim 12, Elder/Rudy disclose the midsole of claim 1, but Elder/Rudy are silent wherein each bladder is filled to about 40-100 percent capacity.  
Dean teaches footwear and discloses wherein each bladder is filled to about 40-100 percent capacity (See Col. 6, Lines 20 - 28, "The hydrodynamic pad 10 is filled with the fluid 29 to a volume comprising between about 40 percent and about 90 percent of the capacity of the hydrodynamic pad. Preferably, the fluid 29 is a 1000 Centistoke silicon based fluid that fills between about 60 percent and about 80 percent of the volumetric capacity of hydrodynamic pad 10. Fluids suitable for use in the hydrodynamic pad 10 include any liquid or gaseous substance").
Dean is analogous art to the claimed invention in that it provides a fluid filled chambers wherein the interior compartment is filled to about 40-100 percent capacity.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the fluid filled bladders of Elder/Rudy, wherein each bladder is filled to about 40-100 percent capacity, as taught by Dean, to provide optimal cushioning and shock absorption to meet a user’s personal comfort.  
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732